Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 28 May 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-8 have been canceled.
2. No new Claims have been added.
3. Claims 9 and 16 have been amended. 
4. Remarks drawn to rejections under
The following objection(s)/rejection(s) has/have been overcome:
5. The objection to claim 16 as a duplicate of claim 15 has been overcome by amendment.
6. The rejection of Claims 9-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been overcome by amendment.
	Claims 9-16 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 28 May 2021 wherein the limitations in pending claims 9 and 16 have been amended. In claim 9 the recitation ‘hardwood derived’ has been deleted. Claim 16 has been amended as a method claim.

	
Information Disclosure Statement


Non-Responsive Amendment
Applicant's amendment filed on 28 May 2021 in response to the Office action dated 02 March 2021, wherein the invention in claim 16 was entirely drawn to an anticoagulant comprising, as an active ingredient, comprising the pentosan polysulfate according to claim 9 or a pharmaceutically acceptable salt thereof , or a pharmaceutically acceptable solvate thereof,  having specific structural limitations, that is independent or distinct from the invention claimed in claims 9-16 as filed originally and examined before, is considered non-responsive to the previous Office action for the following reasons:
Since applicant has received an action on merits on claims 9-16 as the presented invention dated 27 August 2019 (Preliminary amendment), according to MPEP 819, the general policy of the Office is not to permit the applicant to shift to claiming another invention. In the instant case, the previously pending claims 9-16 were entirely drawn to compositions comprising pentosan polysulfate having specific structural limitations. Claim 16 has been shifted by Applicant to another invention, namely, a method for inhibiting blood coagulation, comprising administering the pentosane polysulfate of claim 9, that is independent or distinct from the product (composition) claimed previously. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using or making the product as claimed 
	Note that a reference to pentosane polysulfate herein would not necessarily be a reference to the method for inhibiting blood coagulation, herein under 35 USC 103. The compound and method herein have a separate consideration as to patentability. 
	Therefore, amended claim 16 has been withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102766225, ‘225; Machine English Translation; cited in IDS filed 02/28/2020; of record) in view of Stajic et al (US 2011/0251154; of record) and further in view of Laine et al (US 2010/0261807; of record).
‘225 teaches xylan oligomers via depolymerization and sulfation to get pentosan polysulfate having a target molecular weight in the range of 2000-4000 (Description, page 2-see Summary of Invention; part of the limitations of claims 9, 11, -regarding PPS and molecular weight). The depolymerized pentosan polysulfate is also converted to salts including sodium (page 3, second full paragraph; part of the limitations of claims 9-16 regarding pharmaceutically acceptable salts and limitation of claim 13 for sodium salt). ‘225 does not expressly teach the acetyl content of its product (as in claims 9-10), formula 1 as in claim 12 and the degree of dispersion as in claim 14.
	According to Stajic there is a need for PPS having narrow average molecular weight and steady high levels of sulfation (page 2, paras 0018-0021). 
	According to Laine, during extractive/alkaline isolation of xylan, the acetyl groups and most of the glucuronic groups are split off (para 0010).

One of ordinary skill in the art would be motivated to make the claimed PPS since there is a need for PPS having narrow average molecular weight and steady high levels of sulfation. Xylan is also known to lose acetyl groups. The artisan would be motivated to adjust the conditions for depolymerization in order to get xylans having the claimed acetyl content and xylan with glucuronic groups as in formula 1 in claim 12 and increase the sulfate content via sulfation reaction taught by ‘225 to obtain PPS having a narrow molecular weight range and distribution as in claim 14. According to ‘225, PPS in the claimed molecular weight range is useful in the treatment of several medical conditions (Description, page 1, para below the heading Background Technique). The artisan would be motivated to look for PPS in the claimed molecular weight range and higher sulfation content and the claimed acetyl content as in claims 9-15 in order to look for PPS having better activity.

Response to Applicant’s Remarks
	Applicant has traversed the rejection of claims 9-15 under 35 USC 103 arguing that:
	Laine is cited as the basis for reaching the low acetyl group content, merely teaches that the acetyl groups are removed by extractive alkaline isolation of xylan from hardwood. Even if the acetyl groups are removed by the operation as in Laine, it is unlikely that they are removed to a content of 0% to 0.3% by mass. Table 1 of the present Specification shows that an acetyl content of 0% to 0.3% by mass cannot be achieved without applying specific alkaline conditions. It has been shown that the claimed acetylation content cannot be achieved by treatment under 
	Applicant’s arguments have been considered but are not found to be persuasive. The acetyl content of the product in Laine may be in the range of 5-50% by mass. This does not mean that a further reduction in acetyl content is not possible. Laine does not expressly teach or suggest that an acetyl content below 5% cannot be achieved. Since Laine teaches that acetyl groups are split off on alkaline treatment and has disclosed conditions for deacetylation up to 5%, one of ordinary skill in the art wanting to obtain a pentosane polysulfate having an acetyl content of 0% to 0.3% by mass, will look for conditions that would produce the pentosane polysulfate having the claimed acetyl content. This can be done using the conditions taught by Laine as a starting point. Such is routine in the art and is also well within the skill of the artisan to recognize and perform. This is what applicant has done in the instant examples and as shown by the results in Table 1 at page 24 of the specification. Stajic ‘s teaching gives the motivation for making the claimed PPS. ‘225 teaches some of the limitations of the instant claims. Both Stajic and ‘225 do compensate for some of the deficiencies of Laine. Stajic and ‘225 need not necessarily teach how to reduce the acetyl content since this is suggested by Laine. The combined teachings of the prior art do render the instant claims obvious. The rejection is maintained.

	

Conclusion
1. Pending claims 9-15 are rejected.
2. Claims 1-8 have been canceled.
3. Claim 16 has been withdrawn from consideration.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623